MEMORANDUM **
Lesley J. Roth appeals pro se the district court’s summary judgment for school officials in his 42 U.S.C. § 1983 action alleging that he was terminated in retaliation for his statements about child abuse in the special education classroom where he worked as a teacher’s aide. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment on Roth’s argument that he was terminated in violation of public policy for complying with Idaho Code § 16-1619 because Roth failed to provide evidence that he reported child abuse and neglect to authorities before his termination. See Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998).
Roth’s opening brief fails to provide argument on the free speech claims, the due process claims, or the equal protection claims, and thus he has waived the issues *519on appeal. See Acosta-Huerta v. Estelle, 7 F.3d 139,144 (9th Cir.1992).
Roth’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.